DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 6/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/359,680 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jun Atsushi Nakamura on 7/21/2022.

The application has been amended as follows: 

Claim 1, lines 26-30
the processor detects the length direction of the insert at each interval of two or more frames of the reflected acousticimage, and


Claim 2, line 3
controller sets the regions of interest such that the tip portion of the insert

Claim 3, line 5
that the tip portion of the insert is included in a range

Claim 4, line 3
such that the tip portion of the insert

Claim 5, line 4
matched with [[a]] the position of the tip portion of the insert

Claim 7, line 4
from [[a]] the center position of the region of interest

Claim 8, line 3
intersects [[a]] the center position of the region of interest.

Claim 12, lines 4-5
is lower that [[a]] the position of the tip portion of the insert.

Claim 13, lines 3-4
the tip portion of the insert is included

Claim 14, line 3
such that the tip portion of the insert is included

Claim 15, line 5
[[a]] the position of the tip portion of the insert

Claim 17, lines 26-29
in a case in which the position of the tip portion of the insert detected by the processor is the same as a position of the tip portion of the insert in the photoacoustic image of a previous frame, the detection of the length direction of the insert based on the reflected acoustic image and the setting of the region of interest

Reasons for Allowance
Claims 1-5, 7-8, and 12-17 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 17 were amended to include the features of claims 10 and 11, respectively, and all intervening claims. Therefore, claims 1 and 17 are allowable for substantially the same reason as set forth on pages 27-28 of the office action mailed 2/25/2022. Dependent claims 2-5, 7-8, 12-16 necessarily contain all the limitations of the independent claims and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7636. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793